In an action to recover alleged overpayments made on a contract for the purchase of paper goods, defendant appeals from so much of an order of the Supreme Court, Westchester County, entered October 7, 1965, as denied his motion to vacate service of the summons and to dismiss the action on the ground that the summons was not personally served upon him (CPLR 320, subd. [b]; 3211, subd. [a], par. 8; 3211, subd. [e]). Order affirmed insofar as appealed from, with $10 costs and disbursements. The motion was made 22 days after the purported service and therefore was untimely (4 Weinstein-Korn-Miller, N. Y. Civ. Prac., p. 32-18). Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.